UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-32258 Reynolds American Inc. (Exact name of registrant as specified in its charter) North Carolina 20-0546644 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 401 North Main Street Winston-Salem, NC 27101 (Address of principal executive offices) (Zip Code) (336)741-2000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☑ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☐No ☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 1,426,711,959shares of common stock, par value $.0001 per share, as of April 13, 2017. INDEX Page Part I – Financial Information Item 1. Financial Statements 3 Condensed Consolidated Statements of Income (Unaudited) – Three Months Ended March 31, 2017 and 2016 3 Condensed Consolidated Statements of Comprehensive Income (Unaudited) – Three Months Ended March 31, 2017 and 2016 4 Condensed Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2017 and 2016 5 Condensed Consolidated Balance Sheets – March 31, 2017 (Unaudited) and December 31, 2016 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 1 Business and Summary of Significant Accounting Policies 7 2 Intangible Assets 12 3 Income Per Share 13 4 Inventories 14 5 Income Taxes 14 6 Credit Agreement 14 7 Commitments and Contingencies 15 8 Shareholders' Equity 59 9 Stock Plans 62 10 Segment Information 62 11 Related Party Transactions 64 12 RAI Guaranteed, Unsecured Notes — Condensed Consolidating Financial Statements 66 13 RJR Tobacco Guaranteed, Unsecured Notes — Condensed Consolidating Financial Statements 74 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 82 Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures Part II – Other Information Item1. Legal Proceedings Item1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits Signatures 2 Part I — Financial Information Item1. Financial Statements REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in Millions, Except Per Share Amounts) (Unaudited) For the Three Months Ended March 31, Net sales(1) $ $ Net sales, related party 38 55 Net sales Costs and expenses: Cost of products sold(1) Selling, general and administrative expenses Gain on divestiture — ) Amortization expense 6 6 Operating income Interest and debt expense Interest income (2 ) (3 ) Other expense, net 4 Income before income taxes Provision for income taxes Net income $ $ Net income per share: Basic $ $ Diluted $ $ Dividends declared per share $ $ (1) Excludes excise taxes of $982million and $1,030million for the three months ended March 31, 2017 and 2016, respectively. See Notes to Condensed Consolidated Financial Statements (Unaudited) 3 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in Millions) (Unaudited) For the Three Months Ended March 31, Net income $ $ Other comprehensive income (loss), net of tax (benefit) expense: Retirement benefits, net of tax (2017 — $(4);2016 — $(4)) (4 ) (6 ) Long-term investments, net of tax (2016 — $1) — (1 ) Hedging instruments, net of tax (2016 — $6) — 11 Cumulative translation adjustment and other, net of tax (2017 — $1; 2016 — $11) 3 22 Comprehensive income $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 4 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Millions) (Unaudited) For the Three Months Ended March 31, Cash flows from (used in) operating activities: Net income $ $ Adjustments to reconcile to net cash flows from (used in) operating activities: Gain on divestiture — ) Loss on early extinguishment of debt and related expenses — Depreciation and amortization expense 32 30 Deferred income tax expense 16 75 Pension and postretirement ) ) Tobacco settlement accruals Income taxes payable Other, net (7 ) ) Net cash flows from operating activities Cash flows from (used in) investing activities: Capital expenditures ) ) Proceeds from settlement of short-term investments — Proceeds from divestiture — Other, net 1 1 Net cash flows from (used in) investing activities ) Cash flows from (used in) financing activities: Dividends paid on common stock ) ) Repurchase of common stock ) ) Early extinguishment of debt — ) Premiums paid for early extinguishment of debt — ) Proceeds from termination of interest rate swaps — 66 Debt financing fees — (7 ) Excess tax benefit on stock-based compensation plans — 26 Net cash flows used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 3 12 Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Income taxes paid, net of refunds $ 17 $ 25 Interest paid $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 5 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Millions) March 31, 2017 December 31,2016 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable 55 66 Accounts receivable, related party 39 Other receivables 13 10 Inventories Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation (2017 — $1,678; 2016 — $1,662) Trademarks and other intangible assets, net of accumulated amortization Goodwill Other assets and deferred charges 71 73 $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Tobacco settlement accruals Due to related party 4 7 Deferred revenue, related party 66 Current maturities of long-term debt Dividends payable on common stock Other current liabilities Total current liabilities Long-term debt (less current maturities) Long-term deferred income taxes, net Long-term retirement benefits (less current portion) Long-term deferred revenue, related party 29 39 Other noncurrent liabilities Commitments and contingencies: Shareholders’ equity: Common stock (shares issued: 2017 — 1,426,839,264; 2016 — 1,425,824,955) — — Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) Note1— Business and Summary of Significant Accounting Policies Overview The condensed consolidated financial statements (unaudited) include the accounts of Reynolds American Inc., referred to as RAI, and its wholly owned subsidiaries. RAI’s wholly owned operating subsidiaries include R. J. Reynolds Tobacco Company; SantaFe Natural Tobacco Company, Inc., referred to as SFNTC; American Snuff Company, LLC, referred to as American Snuff Co.; R. J. Reynolds Vapor Company, referred to as RJR Vapor; Niconovum USA, Inc.; Niconovum AB; and until their sale on January 13, 2016, as described below, SFR Tobacco International GmbH, referred to as SFRTI, and various foreign subsidiaries affiliated with SFRTI. RAI was incorporated as a holding company in the State of North Carolina in 2004, and its common stock is listed on the New York Stock Exchange, referred to as NYSE, under the symbol “RAI.” RAI was created to facilitate the business combination of the U.S. business of Brown& Williamson Holdings, Inc., referred to as B&W, an indirect wholly owned subsidiary of British American Tobacco p.l.c., referred to as BAT, with R. J. Reynolds Tobacco Company, a wholly owned subsidiary of R.J. Reynolds Tobacco Holdings, Inc., referred to as RJR, on July30, 2004, with such combination referred to as the B&W business combination. References to RJR Tobacco prior to July30, 2004, relate to R. J. Reynolds Tobacco Company, a New Jersey corporation. References to RJR Tobacco on and subsequent to July30, 2004 and until June 12, 2015, relate to the combined U.S.assets, liabilities and operations of B&W and R. J. Reynolds Tobacco Company. Concurrent with the completion of the B&W business combination, RJR Tobacco became a North Carolina corporation. References to RJR Tobacco on and subsequent to June 12, 2015, relate to R. J. Reynolds Tobacco Company, a North Carolina corporation, and reflect the effects of (1) RAI’s acquisition, referred to as the Lorillard Merger, on June 12, 2015, of Lorillard, Inc., n/k/a Lorillard, LLC, referred to as Lorillard, and (2) the divestiture, referred to as the Divestiture, of certain assets, on June 12, 2015, by subsidiaries or affiliates of RAI and Lorillard, together with the transfer of certain employees and certain liabilities, to a wholly owned subsidiary of Imperial Brands PLC. Proposed Merger with BAT On January 16, 2017, RAI, BAT, BATUS Holdings Inc., a Delaware corporation and a wholly owned subsidiary of BAT, and Flight Acquisition Corporation, a North Carolina corporation and a wholly owned subsidiary of BAT, referred to as Merger Sub, entered into an Agreement and Plan of Merger, referred to as the Merger Agreement, pursuant to which, subject to the satisfaction or waiver of certain conditions, Merger Sub will merge with and into RAI, referred to as the BAT Merger, with RAI surviving as a wholly owned subsidiary of BAT.
